Citation Nr: 0948169	
Decision Date: 12/22/09    Archive Date: 01/05/10

DOCKET NO.  07-35 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Memphis, 
Tennessee


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses associated with medical treatment provided 
by Digestive Health Specialists, a non-VA medical provider, 
from December 23, 2006, to December 25, 2006.


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to 
September 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 decision by the 
Department of Veterans Affairs Medical Center (VAMC) in 
Memphis, Tennessee.

The record contains a Power of Attorney, signed in September 
2007, in favor of the National Veteran Legal Service Program 
(NVLSP).  However, the NVLSP filed a motion in December 2009, 
in which it requested to withdraw its representation of the 
Veteran.  The NVLSP indicated that although the Veteran 
apparently designated it as his representative, it had not 
agreed to represent the Veteran.  In response to NVLSP's 
motion, the Board, in December 2009, determined that NVLSP 
showed good cause to withdraw as the Veteran's 
representative.  A copy of the Board's December 2009 letter 
was also sent to the Veteran.

Moreover, the Board notes that on his substantive appeal, 
received in September 2007, the Veteran checked the box 
indicating that he wanted a BVA hearing at a local VA office 
before a Member (now referred to as Veterans Law Judge) of 
the BVA.  Such a hearing was scheduled for August 2009; 
however, according to a report of contact dated in July 2009, 
the Veteran called the RO and requested that his hearing be 
cancelled.  He stated that he had no additional information 
or evidence to tell the Board.  As such, his hearing request 
has been withdrawn.


FINDINGS OF FACT

1.  On December 23, 2006, the Veteran presented to the 
emergency room at North Mississippi Medical Center, a non-VA 
hospital; during his hospital stay, he received treatment 
from Digestive Health Specialist, a non-VA medical provider, 
and was discharged on December 25, 2006.

2.  The claim for payment or reimbursement of expenses 
charged by Digestive Health Specialists was not submitted 
until April 2007, more than 90 days after the date of 
treatment.







CONCLUSION OF LAW

Entitlement to payment or reimbursement for the cost of 
unauthorized medical expenses for treatment provided by 
Digestive Health Specialists, a non-VA medical provider, from 
December 23, 2006, to December 25, 2006, is denied.  38 
U.S.C.A. §§ 1725, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
17.1000- 17.1002, 17.1004 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.

However, in the instant case, the facts are not in dispute.  
The outcome of this appeal hinges on the law, specifically 
the plain language of 38 C.F.R. § 17.1004. Accordingly, VCAA 
notice is not required because no additional evidence could 
conceivably change the outcome of this case.  Because the law 
and not the evidence is dispositive in resolving such 
question, additional factual development would have no 
bearing on the ultimate outcome.  Accordingly, VCAA can have 
no effect on this appeal.  See Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001) [VCAA notice not required where there is 
no reasonable possibility that additional development will 
aid the Veteran]; see also Mason v. Principi, 16 Vet. App. 
129, 132 (2002) [VCAA not applicable "because the law as 
mandated by statute and not the evidence is dispositive of 
the claim"].




II.  Claim for Payment or Reimbursement of Non-VA Medical 
Expenses

On December 23, 2006, the Veteran presented to the emergency 
room at North Mississippi Medical Center, a non-VA hospital.  

Generally, in order to be entitled to payment or 
reimbursement of private medical expenses not previously 
authorized, a claimant must satisfy the conditions outlined 
by 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725 and the 
implementing regulations. 

Because the Veteran does not have a total disability and his 
treatment provided by Digestive Health was not for an 
adjudicated service-connected disability, a non- service- 
connected disability associated with and held to be 
aggravating an adjudicated service-connected disability or 
for the purpose of ensuring entrance or continued 
participation in a vocational rehabilitation program under 38 
U.S.C. Chapter 31, he is not eligible for benefits under 38 
U.S.C.A. § 1728.  See 38 U.S.C.A. § 1728 and 38 C.F.R. §§ 
17.120, 17.47(i).

Payment or reimbursement for emergency services for non 
service-connected conditions in non-VA facilities may also be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000- 
1008.  Section 1725 was enacted as part of the Veterans 
Millennium Health Care and Benefits Act, Public Law 106- 177, 
113 Stat. 1556.  The provisions of the Act became effective 
as of May 29, 2000.  To be eligible for reimbursement under 
this Act the Veteran has to satisfy all of the following 
conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a Veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
Veteran could not have been safely transferred to a VA or 
other Federal facility (the medical emergency lasts only 
until the time the Veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24- month period preceding the 
furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
Veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the Veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the Veteran or provider 
against a third party for payment of such treatment; and the 
Veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the Veteran's liability 
to the provider.

(i) The Veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of Veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).  See 38 C.F.R. § 17.1002.

In addition, a medical reimbursement/payment claim must be 
filed within 90 days of the latest of the following: 1) July 
19, 2001; 2) the date that the Veteran was discharged from 
the facility that furnished the emergency treatment; 3) the 
date of death, but only if the death occurred during the stay 
in the facility that included the provision of the emergency 
treatment; or 4) the date the Veteran finally exhausted, 
without success, action to obtain payment or reimbursement 
for the treatment from a third party.  See 38 C.F.R. § 
17.1004 (2009).

On review, the Board finds that the Veteran is not entitled 
to payment or reimbursement of non-VA medical expenses 
incurred from December 23, 2006, to December 25, 2006.  In 
this regard, the record shows that the Veteran was treated by 
Digestive Health Specialists in December 2006, but a claim 
for payment or reimbursement was not filed with the VAMC 
until April 2007, more than 90 days after his treatment.  It 
was not suggested that the Veteran sought payment from a 
third party or that any other exception to the 90 day limit 
is applicable.  

The Board is sympathetic to the Veteran's concerns, however, 
the Board cannot grant the Veteran's claim unless the facts 
of the case meet all the requirements under 38 C.F.R. § 
17.10001-8, including the filing requirements under 38 C.F.R. 
§ 17.1004.  As the Veteran failed to meet the filing 
requirement under 38 C.F.R. § 17.1004(d), the Board must deny 
the claim.  Where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law.  See Sabonis v Brown, 6 
Vet. App. 426, 430 (1994).  For these reasons, the Board 
finds that the Veteran's claim is without legal merit.

To the extent that the Veteran suggests that VA had an 
obligation to inform him about his basic eligibility or 
ineligibility for reimbursement of non-VA medical expenses, 
the remedy for breach of such obligation could not involve 
payment of benefits where statutory eligibility requirements 
for those benefits were not met.  See Harvey v. Brown, 6 Vet. 
App. 416, 424 (1994).


ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses associated with non-VA treatment provided by 
Digestive Health Specialists from December 23, 2006, to 
December 25, 2006, is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


